DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
1. This Office Action is in response to the Amendment, filed on 01/15/2021.

	2. Applicant's cooperation in correcting the informalities in the Drawings of Figure 1 and Specification of Paragraph [0015], [0044], and [0052] are appreciated.  Applicant's cooperation in amending the claims to overcome the claim rejections relating indefinite claim language is also appreciated.

	3. Status of Claims:
		Claims 1, 4-5, 10-14, and 16-20 were amended.

	4. Drawings:
	The Amendment to Drawings of Figure 1, filed on 01/15/2021, has been accepted.
	However, Drawings are still objected because of the following reasons (See objections to Drawings set forth below).
	

4. Specification:
	The Amendment to Specification of Paragraphs [0015], [0044] and [0052], filed on 01/15/2021, has been accepted.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
a. “intake valves of each cylinder…” (See Paragraph [0015], line 9); and

b. “Soot loading sensor 66 may include a differential pressure (dP) sensor, for example, ... . Soot loading sensor 66 may alternatively or additionally include a radiofrequency (RF) sensor configured to output a signal indicative of a quantity of soot in DPF 28 based on a change in frequency response detected by a pair of antennas. In addition to soot loading sensor 66, a DPF temperature sensor 68 may be provided to output a signal indicative of a temperature of DPF 28. DPF temperature sensor 68 may be provided at one or more locations upstream of DPF 28,5 on a canister for securing DPF 28, or at any position on DPF 28 where a suitable temperature measurement corresponding to a temperature of DPF may be taken. Inputs 40 may additionally include an exhaust temperature sensor that measures a temperature of exhaust in exhaust passage 24, for example, a temperature of exhaust adjacent an inlet to DPF 28” (See Paragraph [0018], lines 5-15).Attorney Docket No.: 00152-9426-00000 
Client Ref. No.: 19-0426-72411	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependent Claims 2-9; Claim 10 and its dependent Claims 11-12; as well as, Claim 13 and its dependent Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically, 
1. In Claim 1, the recitations of “receiving a desired output for an internal combustion engine”; and “controlling the internal combustion engine based on a set of candidate control points that satisfies the soot change rate limit” render the claim indefinite since it is not clear that
Which output for an internal combustion engine is to be considered as in a desired manner?
Which part(s)/section(s) of the internal combustion engine (such as engine speed, engine load, amount of intake air, amount of fuel, etc…) is/are to be controlled with respect to a set of candidate control points that satisfy the soot change rate limit …?
Applicant is required to clarify or to revise the claimed limitations.

2. In Claim 10, the recitations of “receiving a desired output for an internal combustion engine”; “receiving sensor information including information indicative of a quantity of soot present in the particulate filter”; “calculating a plurality of sets of engine performance values based on respective sets of candidate control points, each set of engine performance values including a soot change rate at which the quantity of soot changes over time”; “determining that at least one set of engine performance values satisfies a soot change rate limit”; and “updating a control map with the candidate control points associated with the at least one set of engine performance values” render the claim indefinite since it is not clear that
Which output for an internal combustion engine is to be considered as in a desired manner?
Which part(s)/section(s) of the internal combustion engine (such as engine speed, engine load, amount of intake air, amount of fuel, etc…) is/are to be controlled with respect to a set of candidate control points?
How or by which way is a control map(s) to be updated with the candidate control points associated with the at least one set of engine performance values?
Applicant is required to clarify or to revise the claimed limitations.

3. In Claim 13, the recitation of “… operate at least one component of the internal combustion engine system based on the soot change limit by selecting a set of engine parameters that satisfies the soot change limit” renders the claim indefinite, since it is not clear that which of the at least one component of the internal combustion engine system is to be operated?
Applicant is required to clarify or to revise the claimed limitations.

4. In Claim 14, the recitation of “… the at least one component of the internal combustion engine system includes a fuel injector, an EGR valve, an air compressor, or an air intake valve” renders the claim indefinite, since it is not clear that 
When a fuel injector is to be controlled?
When an EGR valve is to be controlled?
When an air compressor is to be controlled?
When an air intake throttle valve is to be controlled?
Additionally, which component(s) of the air compressor, such as speed of the rotational shaft, compressed air amount/quantity, etc., is to be controlled? 
Applicant is required to clarify or to revise the claimed limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipate Rodiguez (Pub. Number 2013/0197778 A1).
Regarding Claims 1-5 and 7-9, Rodriguez discloses a method for controlling an internal combustion engine system (implicit) including a particulate filter (DPF) during operation of the internal combustion engine (See Paragraph [0027]), the method comprising: 
receiving, with an electronic control module (Read as engine controller) (See Paragraph [0048]), a desired output for an internal combustion engine (implicit) (Read as engine power outputs, engine load operations, plurality of measured data) (See Paragraphs [0014] and [0021]); 
receiving sensor , with the electronic control module (Read as engine controller) (See Paragraph [0048]), information (implicit) including information indicative of a quantity of soot in the particulate filter (See Figure 3, Paragraphs [0027]-[0028]); 
calculating, with the electronic control module (Read as engine controller) (See Paragraph [0048]), a plurality of sets of engine performance values based on respective sets of candidate control points, each of the plurality of sets of the engine performance values including a soot change rate at which the quantity of soot changes over time (See Paragraphs [0018]-[0026]);
determining, with the electronic control module (Read as engine controller) (See Paragraph [0048]), whether the soot change rate (Not Numbered) satisfies a soot change rate limit (204) to achieve an increase in the quantity of soot in the particulate filter (See Figure 3, Paragraph [0028]); and
controlling, with the electronic control module (Read as engine controller) (See Paragraph [0048]),  the internal combustion engine (implicit) based on one or more of the respective sets of  candidate control points that satisfy the soot change rate limit to achieve the increase in the quantity of soot in the particulate filter (See Figures 1-4, Paragraphs [0027]-[0045]);
(Re. Cl. 2) wherein the soot change rate limit is set based on the quantity of soot indicated in the sensor information (See Figure 3);
(Re. Cl. 3/2) wherein the soot change rate limit is provided as a range of soot change rates including a minimum required soot change rate (Not Numbered) and a maximum allowed soot change rate (Not Numbered) (See Figure 3);
(Re. Cl. 4) determining with the electronic control module (Read as engine controller) (See Paragraph [0048]), whether the engine performance values satisfy a plurality of performance limits that includes the soot change rate limit (See Figure 3, Paragraphs [0027]-[0045]);
(Re. Cl. 5/4) updating, with the electronic control module (Read as engine controller) (See Paragraph [0048]), a control map based on candidate control points that satisfy the plurality of performance limits (See Figure 3);	
 (Re. Cl. 7) wherein the desired output corresponds to a requested torque (See Paragraphs [0010], [0038], and [0040]);
(Re. Cl. 8) wherein the set of candidate control points includes control points for one or more of fuel mass, start of fuel injection, exhaust gas recirculation amount, or intake air pressure (See Paragraphs [0013]-[0048]); and
(Re. Cl. 9) wherein the engine performance values include one or more of a fuel consumption, a transient response, an output torque, a brake mean effective pressure, or a quantity of intake air flow (See Paragraphs [0013]-[0048]).  

Regarding Claims 10-12, Rodriguez discloses a method for controlling an internal combustion engine system (implicit) including a particulate filter (DPF) during operation of the internal combustion engine (See Paragraph [0027]), the method comprising: 
receiving, with an electronic control module (Read as engine controller) (See Paragraph [0048]), a desired output for an internal combustion engine (implicit) (Read as engine power outputs, engine load operations, plurality of measured data) (See Paragraphs [0014] and [0021]); 
receiving sensor , with the electronic control module (Read as engine controller) (See Paragraph [0048]), information (implicit) including information indicative of a quantity of soot in the particulate filter (See Figure 3, Paragraphs [0027]-[0028]); 
calculating, with the electronic control module (Read as engine controller) (See Paragraph [0048]), a plurality of sets of engine performance values based on respective sets of candidate control points, each of the plurality of sets of the engine performance values including a soot change rate at which the quantity of soot changes over time (See Paragraphs [0018]-[0026]);
determining, with the electronic control module (Read as engine controller) (See Paragraph [0048]), whether the soot change rate (Not Numbered) satisfies a soot change rate limit (204) to achieve an increase in the quantity of soot in the particulate filter (See Figure 3, Paragraph [0028]); and
 updating, with the electronic control module (Read as engine controller) (See Paragraph [0048]), a control map (See Figure 3) with the candidate control points associated with the at least one set of engine performance values (See Figures 1-4, Paragraphs [0027]-[0045]);
 (Re. Cl. 11) setting the soot change rate limit to require a positive soot change rate when the sensor information indicates that the quantity of soot corresponds to a low soot loading state of the particulate filter (inherently, it should be from zero or being greater than zero, in other words, it is a positive number for the soot change rate); and
(Re. Cl. 12/11) changing the soot change rate limit based on a change in the quantity of soot indicated by the sensor information (implicit) (See Figure 3).

  	Regarding Claims 13-14 and 16-20, Rodriguez discloses a control system for an internal combustion engine system (implicit), comprising:
a particulate filter (DPF) configured to receive soot-containing exhaust (See Paragraph [0027]); 
a sensor (implicit) configured to produce a signal indicative of an amount of soot in the particulate filter (DPF); and 
a controller (Read as engine controller) including a storage device storing data that allow the controller (Read as engine controller) (See Paragraph [0048]) to: 
receive the signal from the sensor (implicit); 
determine that the particulate filter (DPF) is in a low soot state based on the signal; 
set a soot change limit based on the determination that the particulate filter is in the low soot state, the soot change limit to receive an increase in the amount of soot in the particulate filter; and 
operate at least one component (increase engine speed, load, engine parameters etc…) of the internal combustion engine system based on the soot change limit by selecting a set of engine parameters that satisfies the soot change limit (See Figures 1-4, Paragraphs [0027]-[0045]);
 (Re. Cl. 14) wherein the at least one component of the internal combustion engine system includes a fuel injector (implicit), an EGR valve (implicit), an air compressor (implicit), or an air intake valve (implicit) (See Paragraph [0013]);
(Re. Cl. 16) wherein the storage device of the controller (Read as engine controller) (See Paragraph [0048]) stores data that allow the controller to cause an increase in the amount of soot in the particulate filter by operating the at least one component (increase engine speed, load, engine parameters etc…) of the internal combustion engine based on the soot change limit (See Paragraphs [0014] and [0021]);
(Re. Cl. 17) wherein the storage device of the controller (Read as engine controller) (See Paragraph [0048]) stores data that allow the controller to change the soot change limit based on the amount of soot indicated in the signal (implicit) (See Figures 1-4);
(Re. Cl. 18/17) wherein the soot change limit is provided as a range of soot change rates including a minimum required soot change rate (Not Numbered) and a maximum allowed soot change rate (Not Numbered) (See Figure 3);
(Re. Cl. 19) wherein the storage device of the controller (Read as engine controller) (See Paragraph [0048]) stores data that allow the controller to calculate a plurality of sets of engine performance values based on respective sets of candidate control points, each set of engine performance values including a soot change rate at which the amount of soot changes over time (See Paragraphs [0018]-[0026]); and
(Re. Cl. 20) wherein the storage device of the controller (Read as engine controller) (See Paragraph [0048]) stores data that allow the controller to determine whether a plurality of engine performance values satisfy a plurality of performance limits that includes the soot change limit (See Figures 1-4, Paragraphs [0027]-[0045]).

    PNG
    media_image1.png
    608
    985
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rodiguez (Pub. Number 2013/0197778 A1).
Rodriguez disclose the invention as recited above, and further discloses the soot change rate being determined based on at least an amount of soot to be produced by the internal combustion engine (implicit) (See Figure 3, Paragraphs [0027]-[0045]) and a pressure of the particulate filter  (See Claims 5 and 10).
However, Rodriguez fails to disclose a temperature of the particulate filter.
It is the examiner’ s position that a temperature of the particulate filter in the above claimed positions would have been obvious to one having ordinary skill in the art.  More specifically, one having ordinary skill in the art would have obtained a temperature of the particulate filter via the formula of the thermodynamic ideal law “PV=RT”. Then the temperature of the particulate filter is applied for the Rodriguez process for determining the soot change rate.  Therefore, the use thereof would have provided alternative parameters for determining the soot change rate.

Claim 15 is rejected under 35 U.S.C. 103 as best understood as being unpatentable over Rodiguez (Pub. Number 2013/0197778 A1), and in view of Design choice.
Rodriguez discloses the invention as recited above; however, fails to disclose the low soot state being associated with an amount of soot of about 3.0 g/l of soot, or less, in the particulate filter. 
One having an ordinary skill in the art of controlling internal combustion engines having particulate filters, would have found an amount of soot of about 3.0 g/l of soot, or less being the low soot state, as a matter of design choice depending on the aftertreatment control requirement.  Moreover, there is nothing in the record which establishes that the claimed amount of soot of about 3.0 g/l of soot, or less, in the particulate filter, presents a novel of unexpected result (See In re Kuhle, 526 F. 2d 553, 188 USPQ 7 (CCPA 1975)). 

Claim 15 is rejected under 35 U.S.C. 103 as best understood as being unpatentable over Rodiguez (Pub. Number 2013/0197778 A1), in view of any one of Yamaguchi (Pub. Number US 2008/0070776 A1), George et al. (Patent Number 8,612,115 B2) or Zhang et al. (Patent Number US 8,316,635 B2).
Rodriguez discloses the invention as recited above; however, fails to disclose the low soot state being associated with an amount of soot of about 3.0 g/l of soot, or less, in the particulate filter. 
Yamaguchi/George/Zhang teaches that it is conventional in the art of honeycomb structures of exhaust aftertreatment device, to utilize an amount of soot of about 3.0 g/l of soot [[, or less]] being the low soot state (See Paragraph [0071] of Yamaguchi; Column 14, lines 46-50 of George; Column 2, lines 54-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized an amount of soot of about 3.0 g/l of soot [[, or less]] being the low soot state, as taught by Yamaguchi/George/Zhang, to improve the performance efficiency for the Rodriguez. device, since the use thereof would have identified the healthiness of a particulate filter.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hirozawa et al. (Pub. Number US-20200378284-A1) relates to a machine being capable of detecting an abnormality in the amount of soot in exhaust gas in an exhaust pipe upstream of exhaust gas aftertreatment device.

Diwakar et al. (Pub. Number US-20200300190-A1) relates to a method, a system, and an apparatus to operate an internal combustion engine including steps or features of determining a performance threshold of a particulate filter, determining a rate at which the particulate filter to reach the performance threshold, and controlling exhaust gas characteristic to control the rate so that the performance threshold is reached.

Suchta et al. (Pub. Number US-20180017012-A1) relates to a method and system for optimizing operations particulate filter coupled to an engine exhaust system.

Farman et al. (Pub. Number US-20110146244-A1) relates to a power engine system including a particulate filter that traps soot from the engine, and a controller that switches the power engine system from a first operation mode into a second operation mode.

Swoish et al. (Patent Number US-9441525-B2) relates to a method and apparatus to control regeneration of a particulate filter.

Schiavone et al. (Patent Number US-9097150-B2) relates to a method of estimating a variation of a quantity of soot accumulated in a diesel particulate filter.

Swoish et al. (Patent Number US-9051889-B2) relates to a method and apparatus to control regeneration of a particulate filter.


Sun, Jr. et al. (Patent Number US-9032719-B2) relates to a particulate filter performance monitoring.

Roth et al. (Patent Number US-8823401-B2) relates to a particulate matter sensor with two pairs of sensing electrodes and a method of using.

He et al. (Patent Number US-8516804-B2) relates to systems and methods for determining a particulate load in a particulate filter.

He et al.  (Patent Number US-8069658-B2) relates to relates to methods for estimating a particulate load in a particulate filter and related systems.

Onishi et al. (Patent Number US-7930922-B2) relates to soot generation amount estimation apparatus for internal combustion engines.

Onishi et al. (Patent Number US-7848871-B2) relates to gas-mixture state estimation apparatus for internal combustion engines and emission-generation –amount estimation apparatus.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        January 21, 2021